DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-10, 12-14, 18, 20, 22, 24-26, and 28-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Lasch et al. (US 2015/0136972) discloses a method to contact a cell and a surface, such a surface comprising an immobilized cell adhesion ligand (paragraph [0045]). The contact between the cell and the adhesion ligand results in cell immobilization (paragraphs [0046]). Lasch then teaches that contacting the cells with a lysing solution (for example, acetonitrile/water mixture) forms a cell lysate and releases the intracellular enzyme (paragraph [0060]). Lasch also teaches, "The disrupted microbes are prepared as a MALDI sample... the MALDI sample is transferred to the mass spectrometer for analysis" (paragraph [0017]). Lasch teaches that culturing microbes can form colonies (paragraph [0004]) and that culturing produces pure cultures that do not contain any superimposed signals from other microbes (paragraph [0012]). Lasch is silent on a surface that comprises an immobilized substrate to adhere to an enzyme such that a new product of different mass is formed upon enzyme adhesion nor the use of MALDI to assay the enzyme activity and culturing the cell on the surface.
However, the prior art neither teaches nor fairly suggests a surface comprising a monolayer comprising an immobilized cell adhesion ligand and an immobilized 
Lasch was modified in the previous final office action by Su et al. (Analytical Chemistry, 2006, Vol. 17, No. 14, 4945-4951) and discloses employing mass spectrometry (MS) detection to be label-free: "MS detects the mass-to-charge ration of an analyte, which is an intrinsic property of any chemical structure” (page 4946, column 1, paragraph 2) and the lysing of cells (page 4947, column 1, paragraph 4), a product that contains the enzyme having a different mass and, "resulted in the loss of a C-terminal dipeptide segment from the immobilized peptide (substrate loses mass to form product)" (1949, column 1, paragraph 1). However, this prior art neither teaches nor fairly suggests a cell adhesion ligand which immobilizes the cell nor culturing the cell on the surface and therefore provides no motivation to modify the disclosure of Lasch. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 7:00am to 3:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1797                                                

/JENNIFER WECKER/Primary Examiner, Art Unit 1797